On Motion for Rehearing.
On motion for rehearing, the appellants contend that they should not have been required to pay rent into the registry of the court as a condition precedent to appealing the issuance of the dispossessory warrant, because the appellee had by then already retaken possession of the premises. Of course, if that is true, then, as acknowledged by the appellants in their motion for rehearing, “the writ of possession was moot at the time the court authorized execution thereof.” The motion for rehearing is accordingly denied.